            Case 1:18-cr-10142-RGS Document 59 Filed 07/09/19 Page 1 of 2




                                UNITED STATES OF AMERICA
                                DISTRICT OF MASSACHUSETTS

                                CRIMINAL No. : 18-10142

                                UNITED STATES OF AMERICA
                                     v.
                                HECTOR GUARDIOLA

    DEFENDANT’S MOTION FOR THE ADMISSION OF THE CRIMINAL
RECORD OF HECTOR GUARDIOLA, THE ALLEGED VICTIM.

          The defendant moves this Honorable Court, pursuant to F.R.Evid. 404(a) (3) (2) to permit

the defendant to introduce the criminal record as evidence that the Hector Guardiola, the

purported victim had a motive and opportunity to make the false statement which is at issue in

this case. The government has not provided the criminal record and a motion for discovery is

filed with this motion. The defendant reserves further argument in defense of this motion, until

after such information is received.

WHEREFORE: The defendant moves this Court to permit his examination on his criminal

record.

Respectfully Submitted,
By His Attorney,
___/s/ Lenore Glaser______________                                  July 9, 2019
Lenore Glaser, Esq. B.B.O. # 194220
45 Bromfield Street, Suite 500
Boston, MA. 02110
617 753-9988
lglaser@glaser-law.com

                                  CERTIFICATE OF SERVICE


 I. Lenore Glaser, hereby certify that this document filed through the ECF system will be
 sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non registered participants
                                       on: July 9, 2019.

                                         /s/ Lenore Glaser
Case 1:18-cr-10142-RGS Document 59 Filed 07/09/19 Page 2 of 2
